Citation Nr: 0924548	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for additional 
disability of the upper and lower extremities (quadriparesis 
or partial quadriplegia) as the result of surgery by the 
Department of Veterans Affairs (VA) on November 8, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September August 1948 
to June 1952.

This appeal comes before the VA Board of Veterans Appeals 
(Board) from a March 2004 rating decision of the VA Regional 
Office (RO) in Detroit, Michigan that denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
partial quadriparesis as the result of VA on November 8, 
2002.

The veteran was afforded a personal hearing in September 2005 
before the undersigned Veterans Law Judge sitting at Detroit, 
Michigan.  The transcript is of record.  The case was 
remanded by a decision of the Board dated in March 2007.

The Board notes that a letter dated in March 2009 was sent to 
the Veteran informing him that the Veterans Law Judge who 
conducted his hearing in September 2005 was no longer 
employed by the Board.  The Veteran requested another 
hearing.  However, that letter was sent in error as that 
Veterans Law Judge who conducted the hearing in September 
2005 is still a Member of the Board.  Therefore, the request 
for another hearing will not be honored under these 
circumstances.  The Board will therefore proceed with 
disposition of the claim. 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran underwent arthroscopic subacromical 
decompression with distal clavicular excision, arthroscopic 
examination of the right shoulder, and a right mini-open 
rotator cuff repair on November 8, 2002.

3.  There is competent medical evidence of record that the 
Veteran does not have additional disability of the upper and 
lower extremities as the result of VA surgery on the right 
shoulder in November 2002.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the upper and 
lower extremities as the result of VA surgery on November 8, 
2002 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 &Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that as a result of surgery that was 
performed at a VA facility in November 2002, he now suffers 
from quadriparesis or partial quadriplegia for which service 
connection should be granted under 38 U.S.C.A. §§ 1151.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied in a letter sent 
to the appellant in August 2003 and later in March 2007 that 
addressed the required notice elements.  The Board thus finds 
that adequate notice has been provided as the appellant was 
informed of what evidence was necessary to substantiate the 
claim to establish service connection compensation under 
38 U.S.C.A. § 1151 prior to adjudication of the claim in 
March 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require that VA review the 
information and the evidence presented with the claim and to 
provide notice to the claimant of what information and 
evidence not previously submitted, if any, will assist in 
substantiating, or is necessary to substantiate each of the 
elements of the claim, including notice of what is required 
to establish service connection, and what disability rating 
and effective date of the benefit will be assigned if service 
connection is awarded.  In this case, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim under consideration.  Voluminous VA 
clinical records have been requested and received.  The 
appellant presented testimony on personal hearing in 
September 2005.  The case was remanded for additional 
development in March 2007.  Pursuant thereto, the Veteran was 
afforded a comprehensive VA examination, to include a medical 
opinion, in November 2008.  The Board finds that further 
assistance from VA would not aid the appellant in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue of 
entitlement compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the upper and lower 
extremities as the result of VA surgery on November 8, 2002. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Law and Regulations

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable. 38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997 became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  The veteran's claim for 
compensation benefits in this regard was received in July 
2003.

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions. 38 C.F.R. § 3.361 (2008).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d) 
(2008).

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004 while the 
veteran's appeal was pending. 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran was apprised in 
December 2008, he is not prejudiced in the disposition of his 
claim herein. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The claims folder contains VA clinical records dating from 
1985 indicating that the Veteran received treatment for 
numerous complaints and disorders including ataxia and hand 
tremors, a history of a seizure disorder and Parkinson's 
disease.  His complaints included generalized numbness, 
balance and gait problems, and tendency to fall which were 
felt to symptomatic of neuropathy.  He complained of painful 
arms in April 1989 with nodular masses that were subsequently 
removed.  

During a VA admission in December 1990, the Veteran's 
complaints included difficulty moving his right shoulder.  X-
rays obtained were interpreted as showing right shoulder 
changes consistent with myositis ossificans, likely secondary 
to old trauma.  The appellant was also found to have 
degenerative joint disease in the right acromioclavicular 
joint.  It was reported that he had trouble picking up things 
due to tremors and paraplegia.  Decreased sensation in the 
hands, cerebellar dysfunction and polyneuropathy were 
recorded.  In 1991, the Veteran complained of back pain of 
five to six years' duration with radicular symptomatology, 
including numbness, tingling and weakness in the legs.  It 
was recorded that his past medical history was significant 
for a possible Parkinson's diagnosis manifested by a fine 
tremor, as well as alcohol cerebellar dysfunction and 
peripheral neuropathy.  The appellant indicated that he had 
difficulty walking.  There was clinical evidence of distal 
sensory neuropathy probably secondary to alcohol abuse.  
Generalized arthritis and chronic musculoskeletal symptoms 
were noted.  A February 1995 clinical entry referred to 
Guillain-Barre syndrome, and rheumatoid arthritis for which 
he was reported to have been rendered paraplegic eight years 
before.  The Veteran was observed to be wheelchair bound and 
was noted to be almost completely plegic in the lower legs 
with loss of sensation which extended to the angle of the 
jaw.

In November 1996, VA outpatient clinic records referred to 
upper extremity weakness and decreased muscle mass.  The 
Veteran was also reported to have chronic right shoulder 
pain, mild left upper extremity weakness, as well as 
progressive paraplegia in the lower extremities.  An 
electromyogram (EMG) study in December 1996 showed left 
cervical polyradiculopathy superimposed on peripheral 
neuropathy.  The Veteran complained on whole body weakness.  
EMG results in June 1997 revealed chronic left cervical 
polyradiculopathy over peripheral neuropathy with left ulnar 
mononeuropathy.  EMG studies in November 1998 disclosed 
peripheral polyneuropathy and evidence of moderate to severe 
ulnar demyelination.  Subsequent VA outpatient records 
reflect complaints of continuing upper and lower extremity 
neurological and musculoskeletal symptomatology.

A November 8, 2002 VA clinical report indicated that the 
Veteran presented to the orthopedic clinic with right 
shoulder pain.  Physical examination revealed probable right 
subacromial impingment with acromioclavicular joint arthritis 
and possible rotator cuff tear.  It was recorded that the 
risks and benefits of surgery were explained to him at length 
and that he determined that he would undergo operative 
intervention.  The procedures performed were arthroscopic 
subacromical decompression with distal clavicular excision, 
right shoulder arthroscopic examination and a right mini-open 
rotator cuff repair.  Records document that in the post 
anesthesia care unit, the Veteran complained of inability to 
move both upper and lower extremities.  Neurology 
consultation was obtained and diagnostic work-up commenced.  

The neurological consultation report on that same date 
indicated that the appellant was moving his left arm prior to 
intubation, but that with his complicated neurological 
history and uncertain etiology of lower extremity weakness, 
it was unclear as to whether this was residual muscle 
weakness from neuromuscular relaxants or other causes.  It 
was reported that over the course of the next hour, he 
recovered sensation to the face as well as limited sensation 
in his arms.  The Veteran subsequently developed some 
spontaneous movement in his right arm and right hand.  It was 
felt that contributing factors for such symptoms might 
include pre-existing disease, possible positioning injury 
from the extensive procedures, pre-existing cervical 
stenosis, residual anesthetic effects, local anesthesia given 
for the shoulder, and/or a possible psychological component.  

The Veteran was followed closely over the next few days for 
continuing symptoms that included diminished sensation and 
inability to move the upper extremities.  He was afforded 
extensive diagnostic work-up in this regard, including a 
myelogram.  On November 10, 2002, a history of paraplegia 
with new onset of post operative quadriparesis from rotator 
cuff repair was noted.  It was indicated that upper extremity 
strength was improving and suspected that this represented a 
transient mechanical compression causing cervical myelopathy, 
possibly related to operative positioning.  It was felt that 
other possible etiologies might have been inflammatory 
transverse myelitis or vasculitis.  Clinical staff noted that 
the Veteran began to display slight improvement in upper 
extremity movement, although lifting and grasping ability 
remained substantially deficient.  Within a few days he was 
able to feed himself with his left arm and hand without 
difficulty.  Rehabilitation, including strengthening 
exercises, was implemented. 

VA outpatient clinical records dating from 2003 reflect 
continuing post surgical treatment and follow-up.  In April 
2003, it was recorded that in February of that year, the 
Veteran developed infection at the surgery site that was 
treated with an incision, drainage and antibiotics.  It was 
noted that he had developed an "unusual" reaction after 
surgery wherein he had become quadriplegic.  The inscriber 
wrote that there was come concern about his having a 
conversion disorder, and that "[i]t is unclear to me what 
exactly is going on now except that he does have use of his 
upper extremities."  The Veteran related that his legs 
remained weak.  It was reported that he had no significant 
complaints regarding the right arm and shoulder at that time.  

A claim for compensation under 38 C.F.R. § 1151 was received 
in July 2003. 

The Veteran presented testimony on personal hearing in 
September 2005 to the effect that subsequent to the November 
8, 2002 surgery, he had no movement in his upper or lower 
extremities, and only partial movement of the upper 
extremities until nine months after surgery.  He related that 
he currently had problems gripping objects and difficulty 
eating and feeding himself.  He related that he did not have 
these problems prior to surgery because he could throw discus 
and shot-putt [in Special Olympics activities] and that he 
could not do that anymore.  He testified that he continued to 
suffer residual partial quadriparalysis and that his 
limitations were a direct result of the surgery.

Pursuant to the Board's March 2007 remand, the Veteran was 
afforded a VA compensation and pension examination in 
November 2008.  The examiner noted that the claims folder and 
VA clinical records were reviewed.  The examiner observed the 
appellant arrived in a motorized wheelchair and demonstrated 
how he transferred from his wheelchair to a chair in the 
examining room by using his hands to lift his legs into 
position.  It was noted that he performed the transfer using 
his upper body strength with difficulty.  The examiner stated 
that the appellant did not provide any effort in trying to 
move his legs.  Strength in the legs was assessed as 0/5.  He 
related that sensation was decreased throughout the lower 
extremities.  It was noted that the Veteran's hands showed 
characteristic signs of rheumatoid arthritis and as well as a 
resting tremor.  Strength in the upper extremity for shoulder 
abduction, elbow flexion and extension, wrist flexion and 
extension and handgrip was 4/5.  Neurologic evaluation 
disclosed that deep tendon reflexes were 2+ at the patellar 
tendon, and absent at the Achilles tendon, bilaterally.  
Strength was 4/5 in both upper extremities.  Sensation was 
intact to light touch in both upper and lower extremities.  

The Veteran was afforded evaluations through the physical 
medicine and rehabilitation departments.  Pertinent history 
indicated that EMG studies in the past revealed evidence of 
chronic, severe, bilateral cervical polyradiculopathies from 
C5-C8 without ongoing motor denervation.  There was 
electrodiagnostic evidence for a mild right median 
mononeuropathy at the wrist (carpal tunnel syndrome), and 
that diffuse conduction abnormalities also suggested a 
superimposed axonal polyneuropathy which was unable to be 
fully investigated due to the Veteran's tolerance.  Current 
EMG and nerve conduction studies were interpreted as showing 
electrodiagnostic evidence of peripheral neuropathy 
consistent with his history.  

The Veteran was reported to have stated that he did not have 
problems with the upper limbs prior to surgery.  A 
comprehensive background history and clinical chronology were 
recited.  Among other things, it was noted that VA notes 
dating back to 1996 showed that he had polyradiculopathy, 
hand weakness and hand muscle wasting in the upper limbs.  It 
was noted that the clinic notes showed progressive weakness 
that was getting worse prior to right shoulder surgery in 
2002, as well as a history of Guillain-Barre or post polio 
syndrome, and a long history of inability to use the lower 
limbs.  The examiner stated that clinic notes did reveal 
weakness after surgery, but that the appellant had gained 
back his strength to a level close to what it was before the 
operation.

Following review of systems and additional neurological 
evaluation,, the examiner stated that after looking through 
the clinical notes, it was apparent that the Veteran already 
had signs of weakness present in the upper extremities prior 
to right shoulder surgery in 2002, and that he currently had 
signs of neuropathy and a history of chronic polyneuropathy 
in the upper limbs with return of motor function that he had 
maintained over the last several examinations.  The examiner 
opined that it could not be found with greater than a 50 
percent probability that current upper limb 
disability/weakness was due to surgery in 2002 or events 
around that time.  It was found that the Veteran's disability 
was more likely due to disease progression and aging and that 
upper limb weakness predated the shoulder operation in 2002.  
Diagnoses of post polio syndrome, Guillain-Barre syndrome, 
neck strain with degenerative disc disease and radiculopathy 
and neuropathy were rendered.  

The referring VA physician subsequently commented that "I 
concur with the opinion and rationale provided by the 
attending physician from physical medicine and 
rehabilitation...above.  In my opinion, it is less likely than 
not that the Veteran's upper limb disability and weakness is 
due to surgery of 2002 or to events around that time or that 
the Veteran suffered any additional disability as the result 
of VA medical treatment/surgery."  It was added hat "[i]t 
is likely that his upper extremity condition is due to the 
continuance or natural progression of his disease."  The 
examiner further stated that the Veteran's current disability 
of the upper extremities was consistent with neuropathy, a 
history of cervical pain, radiculopathy and stenosis, rotator 
cuff injury and an unknown Guillain-Barre syndrome, all of 
which played a part in his upper limb weakness.  

Legal Analysis

Having carefully considered the evidence pertaining to the 
Veteran's claim in this matter, the Board concludes that the 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151.  Review of the voluminous clinical record dating back 
to the mid 1980s reflects that prior to right shoulder 
surgery in November 2002, the appellant had numerous medical 
conditions and debilitating musculoskeletal and neurological 
conditions, including a history of post polio syndrome, 
Parkinson's disease and Guillain-Barre syndrome.  The 
clinical data clearly document that he was paraplegic and 
wheelchair bound, was also being treated for weakness, 
numbness and functional impairment of the upper extremities 
that were attributed to polyneuropathy and chronic 
polyradiculopathy superimposed upon peripheral neuropathy.  
Although it is clear that following surgery in November 2002, 
the Veteran had significantly decreased upper extremity 
function, it is shown that he slowly starting regaining 
strength in those appendages within hours following right 
shoulder surgery.  A VA outpatient clinic note dated in April 
2003 clearly indicated that he had regained upper extremity 
function.  

The Veteran is shown to have had the benefit of a 
comprehensive clinical evaluation in November 2008 pursuant 
to the Board's March 2007 remand, including a thorough review 
of the clinical records, electrodiagnostic studies and 
consultation in the physical medicine and the rehabilitation 
departments.  Subsequent to such, the VA examiners concurred 
in their assessments that the Veteran had neuropathy and 
history of chronic polyneuropathy in the upper limbs prior to 
surgery in 2002 and that current motor function had 
essentially returned to pre surgery levels.  The examiners 
opined that it could not be found with greater than a 50 
percent probability that current upper limb 
disability/weakness was due to surgery in 2002 or events 
around that time, and that disability of this nature was more 
likely due to disease progression and aging.  Under the 
circumstances, the Board finds that the requirements are not 
met for compensation under 38 U.S.C.A. § 1151 claimed as due 
to VA medical treatment.  The appellant has not submitted 
competent evidence that substantiates his contentions that he 
has additional disability of the upper extremities due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part from 
surgery in November 2002.  In the absence of documentation of 
such, the Board concludes that compensation under 38 U.S.C.A. 
§ 1151 for additional disability following surgery in 
November 2002 is not warranted.  

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  The Board points out that the appellant is 
competent to testify as to his symptoms. See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  However, a determination 
as to whether service connection is warranted is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value. See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In this regard, the Board observes that VA outpatient clinic 
notes indicate that the appellant had regained function of 
his upper extremities as of April 2003.  This assessment was 
clearly corroborated on VA examination in November 2008 
whereupon it was also found that that was no additional 
disability to the upper or lower extremities owing to that 
surgery. VA examiners in 2008 clearly articulated the reasons 
and rationale as to why it was felt that the Veteran had 
suffered no additional disability from VA surgery in November 
2002.  Statements and history provided at that time indicate 
that the evidence was thoroughly reviewed before reaching 
these conclusions.  The record contains no clinical evidence 
to the contrary.  

Under the circumstances, the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional and lower upper extremity disability as the result 
of VA surgery on November 8, 2002 must be denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional upper and lower extremity 
disability (quadriparesis/partial quadriplegia) as the result 
of VA surgery on November 8, 2002 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


